AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page 1 of l

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT os CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V_ (For Oifenses Committed On or After November I, 1987)

JOSe Cruz Tm_resj J~r` Case Number: l9-cr-00036-MJS

Serena Premjee
Defendam ’.5' Afforrr€y

REGISTRATION NO. 73224298

THE DEFENDANT:
pleaded guilty to count(s) 1 of superseding Information

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s)
8:1325; 1812 Illegal Entry; Aiding and Abetting (Misdemeanor) ls

|:l The defendant has been found not guilty on count(s)
Count(s) l and 2 of Information dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
Tirne Served

lX| Assessment: $l() WAIVED IX| Fine: WAIVED
l:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
|:| Court recommends defendant be deported/removed with relative, charged in case ___

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fmeS, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

april 22,¢5\

ate mposition o Sentence

 

APR 22 20l9 Ho`Nd) P\BLE .iCHAELJ. sENG
uNITED TEs MAGISTRATE JUDGE

 

 

 

 

 

 

otean us ulslslcl comm
sOUTHEFzN Desralcr op cAl_lFoHNlA
BY DEPUT\/

 

 

 

l9CR0036~MJS

 

